MEMORANDUM ***
Yahya Mandegari appeals his conviction on one count of violating 18 U.S.C. § 1543. Mandegari’s argument that § 1543 does not apply to foreign-issued passports is controlled by United States v. Dangdee, 616 F.2d 1118 (1980). Neither Small v. United States, 544 U.S. 385, 388-89, 125 S.Ct. 1752, 161 L.Ed.2d 651 (2005), nor Smith v. United States, 507 U.S. 197, 203-04, 113 S.Ct. 1178, 122 L.Ed.2d 548 (1993), is “clearly irreconcilable” with Dangdee. Miller v. Gammie, 335 F.3d 889, 900 (9th Cir.2003) (en banc) (noting standard). Here, the language, statutory context, and history of § 1543 indicates Congress’s intent that this statute should apply to foreign-issued passports, as well as those issued by this country. See Dangdee, 616 F.2d at 1119-20. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.